Judge Phillips
dissenting.
Though defendant had successfully avoided his legal obligations to the plaintiff for several years, the legal advantages in her continuing effort to obtain support payments from him were all in her favor in March, 1981, when the consent judgment was entered. Under valid, unappealed Louisiana judgments going back to 1977, she was a forty percent owner of his Naval Retirement Pay and he had been adjudged to be indebted to her in the sum of $6,085, together with costs and interest at seven percent. In March, 1981, after she had sued on her judgments here, defendant got the plaintiff to compromise all of her rights and claims against him, both under the judgments and otherwise, by paying her only $1,000 and promising to pay her $200 a month until his 62nd birthday, or she remarried, whichever occurred first. The settlement so made was incorporated in and solemnized by a con*684sent judgment entered by the Surry County Superior Court. In my view this was a final, binding settlement, fairly bargained for, in nowise contingent upon a future decision of the United States Supreme Court, or any other court, as to the validity of California’s or any other state’s community property laws as applied to Naval Retirement Pay. The essence of all settlements, as the law has always recognized, is accepting today’s reality in lieu of the future’s uncertainties. I see nothing in McCarty v. McCarty that requires the modification of this salutary principle.
My vote, therefore, is to reverse the order appealed from and ;o reinstate the consent judgment.